Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8,  18 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Unsworth  et al. (US 4,496,016) in view of Nagai et al. (US 5,472,062.) Regarding claim 1, Unsworth et al. teaches a suspension system for a vehicle (12,14) including a wheel hub (3) and an axle (6) operatively connected to the wheel hub. A pump (22) is driven by the axle (via gear box 10, see col. 4, lines 14-29 and Figure 1) and is configured to generate pressurized fluid. Also taught is an actuator (hydraulic motor 23) that receives pressurized fluid from the pump. Unsworth et al. differs from the invention as claimed because the axle of Unsworth et al. is received within a stub axle (2) rather than the bore of a knuckle, and as such, Unsworth et al. . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Unsworth  et al. (US 4,496,016) in view of Nagai et al. (US 5,472,062) and further in view of Sikorski et al. (US 2016/0047397 A1.) The combination of Unsworth et al. and Nagai et al. is discussed above and differs from the invention as claimed because Unsworth et al. is silent about the type of pump used as pump 22. Sikorski et al. is directed to a power take off system (paragraph [0027]) and teaches that the hydraulic pump (116) driven by the power take off can be selected from a finite number of pump types, including a vane pump or a gerotor pump (see paragraph [0031]) Based on the teaching of Sikorski et al., it would have been obvious to one having ordinary skill in the art before the filing date of the invention to include a vane pump as the type of pump, since Sikorski et al. teaches the suitability of such a pump for the purpose of pumping hydraulic fluid and a person has good reason to pursue the known options within his or her technical grasp, and vane pumps are understood to be efficient and not susceptible to wear.
Allowable Subject Matter
Claims 2-4, 10, 19, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-17 are allowed. With respect to claim 11, the closest art is Inagaki, cited by the Applicant (US 5,941,334) which teaches a pump driven by an axle that controls yaw, however it is not reasonably considered to include a knuckle, since it is directed to the driven, non-steered rear wheels. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the attached PTO 892 teach axle driven pumps and hydraulic motors of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH ILAN whose telephone number is (571)272-6673.  The examiner can normally be reached on Monday-Friday, 9:00-530 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RUTH ILAN/Primary Examiner, Art Unit 3616